TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JULY 3, 2019



                                       NO. 03-18-00372-CV


                                       Holly Dees, Appellant

                                                  v.

                         Speedy Thomas and Sylvia Thomas, Appellees




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 6, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.